         Case 1:02-cr-00441-LAP Document 429 Filed 12/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                        No. 02-CR-441 (LAP)

JAMES CUTLER,                                            ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of the Government’s letter (dkt.

no. 428) opposing the relief requested in Mr. Cutler’s letters

dated January 7, 2018 (dkt. no. 418) and November 13, 2020 (dkt.

no. 426).     Mr. Cutler may file a reply by no later than January

22, 2021.

SO ORDERED.

Dated:       December 14, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
